UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7003


JOSHUA GALLISHAW, a/k/a Joshua Latron Gallishaw,

                Plaintiff – Appellant,

          v.

RAYMOND REED, Warden, Manning CI; C. MARSH, Major; L.
DIAMOND; JERREY CORUM; STEVENSON, Warden NFN; J. C. BROWN;
DIRECTOR    OZMINT;  GOLLACH,  Lt;   MS.   WHITTAKER,   SMU
Classification Department; MRS. TAYLOR, Inmate Grievance
Coordinator;    ANN HALLMAN,  Headquarters  for   Grievance
Department,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-02566-CMC)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Gallishaw, Appellant Pro Se. John Betts McCutcheon, Jr.,
Lisa Arlene Thomas, THOMPSON & HENRY, PA, Conway, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joshua    Gallishaw     appeals    the    district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.   § 1983     (2006)   complaint.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for    the     reasons   stated    by     the   district      court.

Gallishaw v. Reed, No. 9:09-cv-02566-CMC (D.S.C. June 24, 2010).

We   dispense    with       oral   argument   because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2